IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-93-198-CV



SHIRLEY ANN FERRY,


	APPELLANT

vs.



ROBERT LEE FERRY,

	APPELLEE


 


FROM THE DISTRICT COURT OF COMAL COUNTY, 207TH JUDICIAL DISTRICT

NO. C92-598A, HONORABLE ROBERT T. PFEUFFER, JUDGE PRESIDING

 


PER CURIAM

	This is a dismissal for want of prosecution.
	The trial court rendered judgment in the underlying cause on February 19, 1993. 
On April 20, 1993, appellant filed in this Court a motion for extension of time to file the
transcript and a motion for extension of time to file the statement of facts.  The Court granted the
motions and the record in the above cause was due to be filed in this Court on or before May 21,
1993.  Tex. R. App. P. Ann. 54(c).  A second motion for extension of time was due no later than
June 7, 1993.  Id.  Appellant has filed neither the transcript or statement of facts nor a motion for
extension of time showing a reasonable explanation for the need for an extension.
	If the appellant fails to file either the transcript or the statement of facts within the
prescribed time, the appellate court may dismiss the appeal for want of prosecution.  Tex. R. App.
P. 54(a).   Accordingly, we dismiss this appeal for want of prosecution.  See id.; Veale v. Rose,
688 S.W.2d 600 (Tex. App.--Corpus Christi 1984, writ ref'd n.r.e.).

[Before Chief Justice Carroll, Justices Aboussie and Jones]
Dismissed for Want of Prosecution
Filed:   June 23, 1993
[Do Not Publish]